NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            MAY 26 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CHRISTOPHER FOSTER; et al.,                      No.    15-35056

              Plaintiffs-Appellants,             D.C. No. 2:13-cv-00411-RMP

 v.
                                                 MEMORANDUM*
COUNTY OF SPOKANE; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                        Argued and Submitted May 19, 2017
                               Seattle, Washington

Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.

      Christopher Foster, Shannell Haddon, Lawrence Johnson, and Dina Tellez

(“Plaintiffs”) appeal the district court’s summary judgment grant to Spokane County,

David Skogen and Craig Chamberlain (“Defendants”). Plaintiffs argue summary

judgment was improper as to their unlawful arrest and false arrest claims against



      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
Defendant Skogen, and as to their defamation claim against Defendant Chamberlain.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. At the time of Plaintiffs’ arrests, the facts and circumstances within

Defendant Skogen’s knowledge were sufficient for a reasonable officer to believe that

there was probable cause to arrest Plaintiffs on suspicion of trafficking.       See

Rosenbaum v. Washoe County, 663 F.3d 1071, 1076 (9th Cir. 2011) (per curiam).

Accordingly, Defendant Skogen was entitled to qualified immunity on Plaintiffs’ 42

U.S.C. § 1983 unlawful arrest claim. See id.

      2. The district court also properly granted summary judgment to Defendant

Skogen on Plaintiffs’ false arrest claim.      Lydia’s tip satisfied both Aguilar-

Spinelli prongs. See State v. Conner, 791 P.2d 261, 265 (Wash. Ct. App. 1990).

Because Defendant Skogen was “aware of facts or circumstances, based on reasonably

trustworthy information, sufficient to cause a reasonable officer to believe a crime

ha[d] been committed,” State v. Gaddy, 93 P.3d 872, 875 (Wash. 2004) (en banc)

(emphasis omitted), probable cause existed for Plaintiffs’ arrests, and Defendant

Skogen was entitled to summary judgment on Plaintiffs’ false arrest claim, see

Hanson v. City of Snohomish, 852 P.2d 295, 301 (Wash. 1993) (en banc); see also

Luchtel v. Hagemann, 623 F.3d 975, 984-85 (9th Cir. 2010).




                                         2
      3. In addition, the district court correctly granted summary judgment to

Defendant Chamberlain on Plaintiffs’ defamation claim. Plaintiffs did not present

sufficient evidence to create a genuine factual dispute that Defendant Chamberlain

abused the qualified privilege that protects a police officer’s statements to the press

in the course of a criminal investigation. See Stansfield v. Douglas County, 26 P.3d

935, 942-43 (Wash. Ct. App. 2001).

      AFFIRMED.




                                          3